       Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X

UNITED STATES OF AMERICA,

                - against -
                                                                    MEMORANDUM
LENA LASHER,
                                                               12 Cr. 868 (NRB)
                                   Defendant.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      In May of 2015, Ms. Lasher was convicted of conspiracy to

misbrand prescription drugs and mail and wire fraud by operating

a   back-door     scheme      to    fill     thousands         of    prescriptions     for

addictive painkillers – including oxycodone – issued by doctors

who never met or consulted with patients.                            United States v.

Lasher, 661 F. App’x 25, 26 (2d Cir. 2016), cert. denied, 137 S.

Ct. 2254 (2017).         She received a three-year sentence – sixteen

years below the bottom of the applicable Guidelines range – and

her conviction and sentence were affirmed on appeal.                           Id. at 29.

      Apparently       unable       to     accept       either      intellectually      or

emotionally      the     realities         of     her    conduct         and    subsequent

conviction    and      move   on    to   a      new   chapter       of   her   life   after

completing her sentence, Ms. Lasher has instead engaged in a

multi-year    vendetta        to   overturn       her    conviction       and    retaliate

against   those     involved        in   her     trial    by     filing    numerous    and
       Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 2 of 7



uniformly    unsuccessful           post-trial      motions           as    well    as    civil

lawsuits against her trial and appellate counsel, DEA agents who

investigated her case, the undersigned, and, as relevant here,

the witnesses who testified against her.                           See, e.g., Lasher v.

Freeman, No. 17 Civ. 6388 (NRB) (S.D.N.Y.); Lasher v. Stavis,

No. Civ. 6632 (JPO) (S.D.N.Y.); Lasher v. Popowich, No. 17 Civ.

12061 (ES) (JAD) (D.N.J.); Lasher v. Buchwald, No. 18 Civ. 1829

(CM) (S.D.N.Y.).

      Of    particular         relevance     here       is    Lena         Lasher   v.    Peter

Riccio, et al., Civ. Act. MID L 007984-18 (N.J. Sup. Ct.) (the

“Civil Action”).

      After Ms. Lasher had filed the Civil Action inter alia

against six witnesses who testified at her criminal trial (the

“Witnesses”), the Government moved in April of 2019 for an order

to show cause as to why Ms. Lasher should not be ordered to

cease pursuing the Civil Action against the Witnesses, including

Dr.   Anu   Konakanchi.             ECF   No.    423.        The       authority        for    the

Government’s       application        was   18     U.S.C.         §    1514(b)(1),        which

provides    that     “[a]      United     States    district           court    . . .     shall

issue a protective order prohibiting harassment of a victim or

witness in a Federal criminal case . . . if the court, after a

hearing,     finds        by    a    preponderance           of       the    evidence         that

harassment    of     an    identified       victim      or    witness         in    a   Federal

criminal case or investigation exists.”                           The Court granted the


                                             2
       Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 3 of 7



Government’s     motion,    citing     to   case    law    supporting     its

conclusion     that     post-conviction      lawsuits     can     constitute

harassment of a witness under § 1514,1 and entered an order

directing Ms. Lasher to cease pursuing the Civil Action against

the Witnesses and to refrain from pursuing any additional civil

actions against the Witnesses without prior written leave of the

Court for a period of three years, subject to renewal for good

cause show.      ECF No. 431 (the “June 3 Order”).               The Second

Circuit subsequently affirmed the June 3 Order, dismissing Ms.

Lasher’s appeal as lacking “an arguable basis in law or fact.”

United States v. Riccio, No. 19-1748, 2020 WL 1310526, at *1 (2d

Cir. Jan. 15, 2020).2




1     See United States v. Lewis, 411 F.3d 838, 846 (7th Cir. 2005)
(concluding “that the district court was authorized to enter a protective
order enjoining Lewis from pursuing or instituting any new litigation”
against criminal trial witness); United States v. Tison, 780 F.2d 1569, 1573
(11th Cir. 1986) (enjoining “defendant from commencing the civil action or
undertaking any other ‘course of conduct’ to harass the witness” pursuant to
18 U.S.C. § 1514(b)(1)).
2     In its dismissal, the Circuit warned that, because Ms. Lasher “ha[d]
filed several other frivolous matters in the Court . . . [,] the continued
filing of duplicative, vexatious, or clearly meritless appeals, motions, or
other papers could result in the imposition of a sanction that would require
Appellant to obtain permission from this Court prior to filing any further
submissions in this Court (a ‘leave-to-file’ sanction).” Id. The Circuit
subsequently imposed such a sanction on April 29, 2021. The Supreme Court
has likewise directed its Clerk of Court not to accept any further petitions
in noncriminal matters from Ms. Lasher unless the docketing fee is paid,
“[a]s petitioner has repeatedly abused th[e] Court’s process.” Lasher v.
United States, No. 20-7831, 2021 WL 2044668, at *1 (U.S. May 24, 2021). In
total, the Supreme Court has denied Ms. Lasher’s petitions for writs of
certiorari 16 times in the past five years.


                                      3
         Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 4 of 7



        On July 1, 2019, the Court held a hearing at which Ms.

Lasher was informed that an appeal of the dismissal of the Civil

Action    would   be    a   violation      of   the   June   3   Order.      Tr.    of

Proceedings (July 1, 2019) (ECF No. 465) at 10-11.                    Despite this

admonishment, in March of 2020, Ms. Lasher filed her notice of

appeal of the dismissal of the Civil Action, and in December of

2020,    filed    a    brief   in    the   Superior     Court    of   New   Jersey,

Appellate     Division      (the    “Appellate    Division”)      seeking,    inter

alia, reversal of the trial court’s dismissal of Dr. Konakanchi

from the Civil Action.

        The Government then filed a letter seeking to have this

Court enforce the June 3 Order and direct Ms. Lasher to dismiss

the appeal as against Dr. Konakanchi.                 ECF No. 522.        The Court

granted the application, and on February 12, 2021 issued an

order (the “February 12 Order”) directing Ms. Lasher to inform

the Appellate Division that it was not her intent to appeal the

dismissal of the Civil Action as against Dr. Konakanchi and

further cautioning her that any effort to pursue the appeal as

to Dr. Konakanchi would result in an order to show cause why she

should not be held in contempt.             ECF No. 534.

        Again, Ms. Lasher refused to obey the Court’s order.                       She

also failed to comply with the Appellate Division’s subsequent

directive that she file a partial stipulation of dismissal as to

Dr. Konakanchi, even after she was given a proposed stipulation


                                           4
        Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 5 of 7



of dismissal by Dr. Konakanchi’s attorney.                             ECF No. 538-1; ECF

No. 545-12.

      Ms.       Lasher’s       correspondence            with   the     Court      appears     to

exhibit     a    fundamental          misunderstanding              about    the    force     and

effect of the Court’s orders.                     As Section 1514(b)(E) limits the

duration        of     the     effect       of     the     protective        order     against

harassment of witnesses to up to three years, Ms. Lasher appears

to believe that after the expiration of this three-year period,

she can proceed with her lawsuits against the Witnesses.                                    This,

of   course,         is      not    the    case.          Leaving      aside       statute     of

limitations issues with the Civil Action which were apparent at

the outset of that case, the law does not allow Ms. Lasher, or

anyone, to file frivolous or vexatious lawsuits for the purpose

of   harassing         the    Witnesses.           Thus,      her    purported      bases    for

resisting entry of a stipulation of dismissal with prejudice are

meritless.

      Despite her failure to abide by this Court’s orders, it has

never   been         the   desire     of    this      Court     to    hold   Ms.    Lasher     in

contempt,        which,       as     we    have       warned,       could    result    in     her

reincarceration.              However, her continued defiance of our order

that she end her lawsuit against Dr. Konakanchi may well leave

us with no choice.                 It is our sincere hope that her compliance

with the February 12 Order – or else the Appellate Division’s

dismissal of the appeal as to Dr. Konakanchi on its own motion –


                                                  5
         Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 6 of 7



will bring this long-standing matter to an end without exposing

Ms. Lasher to a return to prison.



Dated:       New York, New York
             August 26, 2021




                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                       6
      Case 1:12-cr-00868-NRB Document 546 Filed 08/26/21 Page 7 of 7



Defendant (pro se)
Lena Lasher

A copy of the foregoing Memorandum has been sent by mail to:

Lena Lasher
16 Patton Street
High Bridge, NJ 08829




                                    7
